SOMERVILLE, J.
It is unquestionably the law, that if the defendant intended to inflict personal violence on another person than the one assaulted, a mere mistake in the identity of the person would not excuse him. It was no justification of the assault charged in this case that the defendant was drunk, or that be erroneously believed the person assaulted to be a common prostitute. The charges of the court correctly stated the law on this, and other questions involved. The exceptions taken were all properly overruled.
Affirmed.